2018 IL 121926



                                        IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS




                                   (Docket No. 121926)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         LESHAWN COATS, Appellant.


                              Opinion filed January 19, 2018.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Garman, and
     Burke concurred in the judgment and opinion.



                                        OPINION

¶1       Following a bench trial in the circuit court of Cook County, defendant Leshawn
     Coats was convicted of several offenses, including being an armed habitual
     criminal (720 ILCS 5/24-1.7(a) (West 2012)) and armed violence (id. § 33A-2(a)).
     The trial court sentenced him to 7 years in prison on the armed habitual criminal
     count, consecutive to a term of 15 years in prison on the armed violence count.
     Defendant appealed, contending that his convictions were predicated on the same
     physical act of gun possession in violation of the one-act, one-crime rule. The
     appellate court concluded that the one-act, one-crime rule did not prohibit the
     multiple convictions. 2016 IL App (1st) 142028-U. For the reasons that follow, we
     affirm the judgment of the appellate court.


¶2                                         BACKGROUND

¶3       In June 2013, Chicago police officer Edwin Utreras was part of a team
     executing a search warrant at a two-flat basement apartment in Chicago. After
     forcing entry into the apartment and detaining four individuals, Utreras and his
     team approached a locked, rear room. They knocked on the door and heard people
     shuffling around inside the room, but nobody answered the door. Utreras’s partner
     then forced entry into the room, where Utreras saw defendant holding a handgun in
     his left hand and two plastic bags in his right hand, which he was placing on a
     window ledge.

¶4       Utreras recovered a .45-caliber handgun loaded with nine live rounds of
     ammunition, as well as both bags. Inside one bag was a clear bag containing 53
     smaller bags of suspected crack cocaine and one “knotted bag” containing
     suspected crack cocaine. Inside the other bag was a clear plastic bag containing 92
     bags of suspected heroin. Drugs were also recovered in other areas of the room,
     including suspected heroin recovered from the refrigerator. The police also
     recovered cash currency, ammunition, and narcotics packaging materials. The
     contents of the plastic bags were tested. The parties stipulated that a chemist
     verified the contents of the plastic bags defendant was holding, which contained
     over 15 grams of heroin. The parties also stipulated to defendant’s prior convictions
     for robbery and aggravated robbery.

¶5       The trial court found defendant guilty of being an armed habitual criminal,
     armed violence, and two counts of possession of a controlled substance (heroin)
     with intent to deliver. The possession counts merged into the armed violence count.
     Defendant was sentenced to 7 years in prison on the armed habitual criminal count
     to run consecutively to a term of 15 years in prison on the armed violence count. 1

         1
          Consecutive sentences were mandated under section 5-8-4(d)(3) of the Unified Code of
     Corrections where defendant was convicted of armed violence based upon the predicate offense of a




                                                   -2­
¶6         On appeal, defendant argued for the first time that his convictions for both
       armed violence and armed habitual criminal violated the one-act, one-crime rule
       because they were predicated on the same physical act of gun possession. After
       reviewing the claim under the second prong of the plain error doctrine, the
       appellate court affirmed, finding that the offenses did not result from precisely the
       same physical act and that neither offense was a lesser-included offense of the
       other. 2016 IL App (1st) 142028-U, ¶¶ 27-29.

¶7         In reaching its conclusion that the multiple convictions did not violate the
       one-act, one-crime rule, the court recognized a conflict between the Second District
       decision in People v. Williams, 302 Ill. App. 3d 975 (1999), and the Fourth
       District’s decision in People v. White, 311 Ill. App. 3d 374 (2000). 2016 IL App
       (1st) 142028-U, ¶¶ 25-27. The appellate court found White to be more persuasive.
       Id. ¶ 27. We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Mar. 15, 2016).


¶8                                            ANALYSIS

¶9         Initially, defendant recognizes that he has forfeited his one-act, one-crime
       argument by failing to raise it before the trial court, but he seeks review under the
       plain error doctrine. The plain error doctrine allows a reviewing court to consider
       an unpreserved error “(1) when ‘a clear or obvious error occurred and the evidence
       is so closely balanced that the error alone threatened to tip the scales of justice
       against the defendant, regardless of the seriousness of the error,’ or (2) when ‘a
       clear or obvious error occurred and that error is so serious that it affected the
       fairness of the defendant’s trial and challenged the integrity of the judicial process,
       regardless of the closeness of the evidence.’ ” People v. Sebby, 2017 IL 119445,
       ¶ 48 (quoting People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).

¶ 10       The State maintains that defendant has forfeited his plain error argument
       because he failed to show that the claimed error was clear or obvious. We disagree.
       This court has previously explained that one-act, one-crime violations fall within
       the second prong of the plain error doctrine as an obvious error so serious that it

       violation of subsection (a) of section 401 of the Illinois Controlled Substances Act (720 ILCS
       570/401 (West 2012)). 730 ILCS 5/5-8-4(d)(3) (West 2012).




                                                   -3­
       challenges the integrity of the judicial process. People v. Nunez, 236 Ill. 2d 488,
       493 (2010); see also People v. Artis, 232 Ill. 2d 156, 168 (2009) (protections
       afforded to defendants by the one-act, one-crime rule are integral to maintaining the
       integrity of the judicial process); In re Samantha V., 234 Ill. 2d 359, 378-79 (2009)
       (a one-act, one-crime violation “satisf[ies] the second prong of the plain-error
       test”). Thus, despite the forfeiture, we will address defendant’s argument under the
       second prong of the plain error doctrine.

¶ 11       We first consider whether a one-act, one-crime error occurred. In People v.
       King, 66 Ill. 2d 551, 566 (1977), this court held that a criminal defendant may not
       be convicted of multiple offenses when those offenses are all based on precisely the
       same physical act. Although this rule is not derived from the constitutional
       prohibition against double jeopardy, we have continued to reaffirm and adhere to it
       over the last four decades based on the prejudice that results when there are
       multiple convictions for precisely the same criminal conduct. Artis, 232 Ill. 2d at
       164-68.

¶ 12       Whether a violation of the rule has occurred is a question of law, which we
       review de novo. People v. Robinson, 232 Ill. 2d 98, 105 (2008). In making that
       determination, this court has long followed a two-step analysis. People v.
       Rodriguez, 169 Ill. 2d 183, 186 (1996). First, the court ascertains whether the
       defendant’s conduct consisted of a single physical act or separate acts. Id. If it is
       determined that the defendant committed multiple acts, the court then moves to the
       second step and determines whether any of the offenses are lesser-included
       offenses. Id. If none of the offenses are lesser-included offenses, then multiple
       convictions are proper. Id.


¶ 13                               A. One Act or Several Acts

¶ 14       We must first determine whether defendant’s conduct consisted of separate
       physical acts or a single physical act. Defendant maintains that his armed violence
       conviction was carved from precisely the same physical act as his armed habitual
       criminal conviction because they both arose from his act of possessing the
       handgun. We disagree.




                                               -4­
¶ 15       The definition of an “act,” as stated in King, is “any overt or outward
       manifestation which will support a different offense.” King, 66 Ill. 2d at 566.
       Although defendant is correct that both offenses shared the common act of
       possessing the handgun, under the definition outlined in King, “ ‘[a] person can be
       guilty of two offenses when a common act is part of both offenses’ ” (Rodriguez,
       169 Ill. 2d at 188 (quoting People v. Lobdell, 121 Ill. App. 3d 248, 252 (1983))) “or
       part of one offense and the only act of the other offense” (Lobdell, 121 Ill. App. 3d
       at 252).

¶ 16       Several examples illustrate this application of King. Most notably, in
       Rodriguez, the defendant was convicted of aggravated criminal sexual assault and
       home invasion. Although both offenses shared the common act of the defendant
       threatening the victim with a gun, the defendant’s unlawful entry into the victim’s
       bedroom was a separate act that supported the home invasion offense. Rodriguez,
       169 Ill. 2d at 188-89. We explained that, “ ‘[a]s long as there are multiple acts as
       defined in King, their interrelationship does not preclude multiple convictions.’ ”
       (Emphasis omitted.) Id. at 189 (quoting People v. Myers, 85 Ill. 2d 281, 288
       (1981)); see also People v. McLaurin, 184 Ill. 2d 58, 105 (1998) (holding that
       multiple convictions for intentional murder and home invasion were proper
       because, although both involved the same physical act of setting a fire, the physical
       act of entering the dwelling of the victim was a separate act that supported the home
       invasion offense); People v. Marston, 353 Ill. App. 3d 513, 519 (2004) (holding
       that multiple convictions for home invasion and aggravated battery were proper
       despite the common act of striking the victim with a pole where the defendant’s
       entry into the home was a separate act that supported the home invasion
       conviction); Lobdell, 121 Ill. App. 3d at 252 (holding that multiple convictions for
       residential burglary and home invasion were proper because, despite the one act of
       entry into the victim’s home which served as the basis for both convictions, the
       home invasion offense involved an additional act of intentional injury and,
       therefore, the two offenses were not carved from precisely the same physical act);
       People v. Tate, 106 Ill. App. 3d 774, 778-79 (1982) (holding that multiple
       convictions for home invasion and aggravated battery were proper despite the
       common act of stabbing the victim where the unlawful entry was a separate act
       applicable only to the home invasion offense).




                                               -5­
¶ 17       The facts of this case reveal that defendant’s conduct consisted of two physical
       acts: possession of the handgun and possession of the drugs. Although the two
       offenses shared the common act of possession of the handgun, which served as a
       basis for both convictions, defendant’s armed violence conviction involved a
       separate act, possessing the drugs. That act was applicable only to the armed
       violence offense. Since the possession of the handgun was only part of the conduct
       which formed the basis for the separate armed violence conviction, the two
       offenses were not carved from precisely the same physical act.

¶ 18       Defendant recognizes our holding in Rodriguez but, nevertheless, maintains
       that the King analysis implicitly requires a determination of whether the offenses
       share a “crucial” act. He articulates the rule as follows: If the two offenses share a
       common act that formed the “crux” or “essence” of the crime, multiple convictions
       cannot stand. Defendant cites decisions from this court that he argues cannot
       otherwise be reconciled without applying this rule, particularly our decision in
       McLaurin. Under defendant’s construction of King, he asserts that the possession
       of the handgun was the “crux” of both offenses and, therefore, both convictions
       cannot stand. We need not consider whether possession was the “crux” of both
       offenses because we reject defendant’s construction of King.

¶ 19       In the four decades since King was decided, we have never applied the one-act,
       one-crime rule in the manner defendant urges here. Further, our decision in
       McLaurin, 184 Ill. 2d 58, does not support the adoption of defendant’s “crux”
       theory. In that case, the defendant’s conduct involved entering the victim’s house,
       tying him up, and setting him on fire. The defendant was convicted of several
       offenses including, inter alia, first degree murder, home invasion, aggravated
       arson, and residential burglary. He made several one-act, one-crime assertions
       involving the four convictions. As previously explained, his convictions for murder
       and home invasion could both stand because, although the murder and home
       invasion offenses shared the common act of setting the fire, the additional physical
       act of unlawfully entering the dwelling of the victim supported the home invasion
       conviction. Id. at 105.

¶ 20       The defendant then argued that his conviction for residential burglary must be
       vacated because it was predicated on the same unauthorized entry that established
       the conviction for home invasion. We agreed. Although not expressly stated, our




                                               -6­
       reasoning was not based on any determination of the “crux” or “essence” of the
       crimes. Instead, our rationale is evident from reviewing the defendant’s conduct in
       relation to all of the convictions. Under the circumstances, not only did the offense
       of residential burglary share the common act of unlawful entry, there was no
       additional act that could support a separate offense because the act of setting the
       fire had already been attributed to the murder conviction. Id. at 105-06. Similarly,
       the aggravated arson conviction and the murder conviction were both carved from
       precisely the same physical act of setting the fire, and there was no additional
       physical act that could support the separate aggravated arson offense. Accordingly,
       under one-act, one-crime principles, the defendant was properly convicted of two
       offenses for two separate physical acts—the unlawful entry and the setting of the
       fire. Contrary to defendant’s contention, the result in McLaurin is indeed consistent
       with this court’s construction of King and our decision in Rodriguez.

¶ 21       Next, defendant asserts that King’s application here is irreconcilable with the
       notion that one cannot be convicted of both intentional and felony murder of the
       same victim despite the fact that felony murder involves a separate act in addition
       to the acts which caused the death—namely, the predicate felony. Defendant
       maintains that the only way to reconcile the inconsistency is to consider the “crux”
       of the crime, which he characterizes as the act or acts which caused the death.
       Again, we need not consider the “crux” of the offenses in one-act, one-crime
       analysis to reconcile King in the felony murder context with its application here.

¶ 22       The offense of first degree murder is set forth in section 9-1(a) of the Criminal
       Code of 2012. 720 ILCS 5/9-1(a) (West 2016). In that statute, the Illinois General
       Assembly provided for three ways to commit one offense: intentional, knowing,
       and felony murder. Id. As we have previously explained, the different theories
       embodied in the murder statute are merely different ways to commit the same
       offense. Id.; People v. Smith, 233 Ill. 2d 1, 16 (2009).

¶ 23       Although felony murder involves an additional physical act beyond the acts that
       cause the death, the legislature has determined that there is only one offense of
       murder. Under King, felony murder is not a separate offense but, rather, a separate
       theory of the same offense. See King, 66 Ill. 2d at 566. Accordingly, a defendant
       cannot be convicted of both the intentional murder and felony murder of the same
       victim.




                                               -7­
¶ 24       Defendant is correct that in certain circumstances convictions for multiple
       counts of the same offense can be proper. In those cases, the question for the court
       would be to determine the legislative intent behind the statute and to determine
       whether there is evidence to support multiple violations of the statute. See, e.g.,
       People v. Butler, 64 Ill. 2d 485, 489 (1976) (upholding two convictions for armed
       robbery where the defendant threatened the use of force against two people and the
       statute defined the criminal act as being directed against the person); People v.
       Angarola, 387 Ill. App. 3d 732, 740 (2009) (noting that under the forgery statute,
       the legislature recognized that a defendant can be properly charged based on each
       stage of the process, allowing a defendant to be convicted for both the act of
       making the forged document and the act of delivering the forged document). In this
       case, multiple counts of the same offense are not at issue. Thus, those types of
       legislative considerations are not applicable here.

¶ 25       Lastly, we are asked to reconcile the two conflicting outcomes in the appellate
       court cases of Williams and White. Again, we need not apply defendant’s “crux”
       theory to analyze these cases. In both cases, the defendants were convicted of
       armed violence predicated on being armed while in possession of a controlled
       substance (720 ILCS 5/33A-2 (West 1996)) and unlawful possession of a weapon
       by a felon (id. § 24-1.1(a)). In Williams, the officer found a gun and a bag of
       cocaine in a car where defendant had been sitting. The court held that the
       simultaneous possession of the gun and drugs was a common act that could not
       support convictions for both offenses. Williams, 302 Ill. App. 3d at 978. In White,
       the defendant was arrested while in possession of a gun and cocaine. The court
       disagreed with Williams, concluding that the possession of the gun and the drugs
       were separate acts. White, 311 Ill. App. 3d at 386.

¶ 26       Defendant initially maintained before this court that Williams was correctly
       reasoned, but he acknowledged at oral argument that the holding in Williams is
       erroneous. Two separate acts, possession of the gun and possession of the drugs, do
       not become one common act solely by virtue of being proximate in time. People v.
       Almond, 2015 IL 113817, ¶ 48 (stating that although defendant’s possession of two
       separate and distinct items of contraband was simultaneous, “that factor alone does
       not render his conduct a ‘single act’ for purposes of the one-act, one-crime rule”).
       Additionally, as we explained in Rodriguez, a defendant can be convicted of two
       offenses even when they share a common act, as long as there is an additional act




                                              -8­
       that can support a separate offense. Rodriguez, 169 Ill. 2d at 189. As the court in
       White concluded, the defendant’s possession of the gun was an act distinct from the
       defendant’s possession of the drugs which could support the separate offense of
       armed violence. Consequently, based on this court’s precedent, Williams
       misapplied the one-act, one-crime rule. We therefore expressly overrule it.

¶ 27       We acknowledge that in White, the court appears to have created some
       confusion in ascertaining what conduct constitutes an “act” under King. The court
       reasoned that “[a]lthough both offenses shared the common act of possession of a
       weapon, armed violence required the additional act of possession of the drugs, and
       unlawful possession of a weapon by a felon required the additional element of
       status as a felon.” (Emphasis added.) White, 311 Ill. App. 3d at 386. A felon’s
       status is not an “act” but, rather, a state of being. To clarify, a defendant’s status is
       not factored into the first part of the King analysis to determine whether a
       defendant’s conduct consists of one act or several acts. Nevertheless, the holding in
       White is ultimately correct because the gun possession and the drug possession
       were separate acts.

¶ 28      In sum, under the first step in the one-act, one-crime analysis, defendant’s
       conduct consisted of multiple acts. We next consider the second step.


¶ 29                                B. Lesser-Included Offenses

¶ 30       Under the second step in the one-act, one-crime analysis the court determines
       whether any of the offenses are lesser-included ones. The appellate court, applying
       the charging instrument approach, found that the offenses here were not lesser
       included where each charging instrument did not set out the main outline for the
       other offense. 2016 IL App (1st) 142028-U, ¶ 29. Defendant does not challenge
       that finding here. However, in the interest of maintaining a sound body of
       precedent, we note that the appellate court erroneously applied the charging
       instrument approach to that determination, relying on People v. Pena, 317 Ill. App.
       3d 312, 323 (2000). As we have explained, when the issue of lesser-included
       offenses arises in the context of a one-act, one-crime issue where the defendant was
       convicted of both offenses, we apply the abstract elements approach as opposed to
       determining whether an uncharged offense is a lesser-included offense to a charged
       offense using the charging instrument approach. People v. Miller, 238 Ill. 2d 161,



                                                 -9­
       166 (2010). Nevertheless, employing that approach would not have changed the
       result in this case. Compare 720 ILCS 5/33A-2 (West 2012), with id.
       § 24-1.7(a)(1).


¶ 31                                   CONCLUSION

¶ 32       For the reasons set forth above, we conclude that defendant’s convictions were
       proper under the one-act, one-crime rule. Accordingly, because we find no error,
       there is no plain error. We affirm the judgment of the appellate court, which
       affirmed the judgment of the circuit court.


¶ 33      Affirmed.




                                             - 10 ­